UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-7947
ANTHONY HAYNESWORTH,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                    (CR-99-286-1, CA-01-436)

                      Submitted: April 25, 2002

                       Decided: May 14, 2002

        Before WILKINS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Anthony Haynesworth, Appellant Pro Se. Jane Barrett Taylor,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   UNITED STATES v. HAYNESWORTH
                              OPINION

PER CURIAM:

   In 1999, Anthony Haynesworth was convicted for conspiracy to
possess with intent to distribute and to distribute cocaine base, in vio-
lation of 21 U.S.C.A. §§ 841, 846 (West 1999 & Supp. 2001). He was
sentenced to 375 months imprisonment, to be followed by five years
of supervised release. We affirmed his conviction. United States v.
Haynesworth, No. 99-4606 (4th Cir. July 21, 2000) (unpublished).
Haynesworth has now filed a motion for relief under 28 U.S.C.A.
§ 2255 (West Supp. 2001). The district court granted the Govern-
ment’s motion for summary judgment. Haynesworth seeks to appeal
the district court order. Having considered his allegations, we affirm.

   Haynesworth asserts that trial counsel rendered constitutionally
ineffective assistance in several instances. Having reviewed the
claims, we conclude they were properly dismissed as plainly without
merit, vague and lacking in specifics, or because Haynesworth made
no showing of prejudice as required to establish a claim of ineffective
assistance. Strickland v. Washington, 466 U.S. 668, 692 (1984).

   We decided Haynesworth’s appeal less than a month after the
Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466
(2000). Counsel for Haynesworth did not attempt to amend the appel-
late brief to assert an Apprendi claim. After our decision was issued,
when Haynesworth pointed out to counsel the possible relevance of
Apprendi, counsel advised that he did not believe that Apprendi
would affect Haynesworth’s case, but that the latter could file a pro
se petition for rehearing. No such petition was filed.

   Haynesworth asserts that he is entitled to relief under Apprendi and
that appellate counsel was ineffective for failing to raise the issue on
appeal. We conclude that Haynesworth may not successfully assert
claims based directly on Apprendi in his § 2255 motion. As he did not
preserve the claims at trial or on appeal, they are procedurally
defaulted. United States v. Sanders, 247 F.3d 139, 144-46 (4th Cir.),
cert. denied, ___ U.S. ___, 70 U.S.L.W. 3339 (U.S. Nov. 13, 2001)
(No. 01-6715). Ineffective assistance of counsel can constitute cause
which, along with prejudice, can excuse such a default. Burket v.
                   UNITED STATES v. HAYNESWORTH                       3
Angelone, 208 F.3d 172, 189 (4th Cir.), cert. denied, 530 U.S. 1283
(2000). However, we conclude that in the time-frame at issue here,
counsel was not ineffective in failing to raise an Apprendi claim in the
context of a federal drug offense. Counsel could not have known
whether the claim would entitle Haynesworth to relief. See United
States v. McNamara, 74 F.3d 514, 516 (4th Cir. 1996) ("[A]n attor-
ney’s failure to anticipate a new rule of law [is] not constitutionally
deficient."). Therefore, counsel’s conduct was not ineffective assis-
tance of counsel that would, along with prejudice, excuse the proce-
dural default, nor does it entitle him to relief as a Sixth Amendment
claim.

   As Haynesworth is entitled to no relief on his claims, the district
court did not err in denying his § 2255 motion. Accordingly, we deny
a certificate of appealability and dismiss the appeal. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           DISMISSED